      Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 1 of 10




 1   WRIGHT, FINLAY & ZAK, LLP
     Joan C. Spaeder-Younkin, Esq., SBN 192235
 2   Ryan Thomason, Esq., SBN 325621
 3   4665 MacArthur Court, Suite 200
     Newport Beach, CA 92660
 4
     Tel: (949) 477-5050; Fax: (949) 608-9142
 5   jspaeder@wrightlegal.net; rthomason@wrightlegal.net
 6
     Attorneys for Defendants, FAY SERVICING, LLC and WILMINGTON TRUST,
 7   N.A. AS TRUSTEE FOR MFRA TRUST 2015-1
 8
 9
                         UNITED STATES DISTRICT COURT
10
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12
     STEPHANIE CHU, an individual,            Case No.:
13
                        Plaintiff,            NOTICE OF REMOVAL OF
14
                                              ACTION PURSUANT TO 28 U.S.C.
15         vs.                                §§1331 and 1441; DECLARATION
16                                            OF JOAN C. SPAEDER-YOUNKIN
     FAY SERVICING, LLC;
17   WILMINGTON TRUST, N.A. AS     [FEDERAL QUESTION
18   TRUSTEE FOR MFRA TRUST 2015- JURISDICTION]
     1; BARRETT DAFFIN FRAPPIER
19
     TREDER & WEISS, LLP; AND DOES
20   1-10 INCLUSIVE,               Complaint Filed: January 29, 2020
21
                        Defendants.
22
23         TO THE CLERK OF THE UNITED STATES DISTRICT COURT
24   FOR THE NORTHERN DISTRICT OF CALIFORNIA:
25         PLEASE TAKE NOTICE that Defendants FAY SERVICING, LLC, and
26   WILMINGTON TRUST, N.A. AS TRUSTEE FOR MFRA TRUST 2015-1
27   (collectively “Defendants”) hereby remove to this United States District Court, the
28   state court action described below.


                                              1
                          NOTICE OF REMOVAL OF ACTION
      Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 2 of 10




 1                          THE ACTION BEING REMOVED
 2         On January 29, 2020, Plaintiff STEPHANIE CHU (“Plaintiff”), filed a
 3   Complaint in the Superior Court of the State of California, County of San Mateo
 4   (“State Court”), entitled Stephanie Chu v. Fay Servicing, LLC, et al., - Case No.
 5   20-CIV-00610 (the “Action”). A true and correct copy of the State Court Docket
 6   for the Action is attached as Exhibit “1” to the Declaration of Joan C. Spaeder-
 7   Younkin. A true and correct copy of the Complaint (“Complaint”) on file in the
 8   Action is attached as Exhibit “2” to the Declaration of Joan C. Spaeder-Younkin.
 9         On March 27, 2020, Co-Defendant BARRETT DAFFIN FRAPPIER
10   TREDER & WEISS, LLP (“BDFTW”) filed a Declaration of Non-Monetary
11   Status pursuant to Civil Code §2924l, without objection, and pursuant to said
12   statute, is currently a non-party, and not required to participate in the action. A
13   true and correct copy of BDFTW’s Declaration of Non-Monetary Status is
14   attached as Exhibit “3” to the Declaration of Joan C. Spaeder-Younkin.
15         On May 20, 2020, Plaintiff filed a First Amended Complaint (“FAC”),
16   which adds for the first time a cause of action under the Federal Truth In Lending
17   Act (“TILA”) 15 USC §1641(g). A true and correct copy of the FAC on file in
18   the Action is attached as Exhibit “4” to the Declaration of Joan C. Spaeder-
19   Younkin.
20         No other pleadings have been filed with the State Court for the Action at the
21   time of the filing of this Notice.
22                   REMOVAL BASED ON FEDERAL QUESTION
23         The Action may be removed to the United States District Court, in
24   accordance with 28 U.S.C. §1441(a) since this District Court has original
25   jurisdiction over the Action, pursuant to 12 U.S.C. §1331, over the federal
26   question presented in Plaintiff’s FAC. Specifically, the Action is brought under,
27   and requires an analysis of the laws of the United States: TILA 15 USC §1641(g).
28


                                              2
                           NOTICE OF REMOVAL OF ACTION
      Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 3 of 10




 1                              A. Amount in Controversy.
 2         In addition to the federal question requirement, federal law requires that the
 3   “the matter in controversy exceeds the sum or value of $75,000, exclusive of
 4   interest and costs…” 28 U.S.C. § 1332(a). “In actions to enforce or protect an
 5   interest in property, the value of the property interest determines the amount in
 6   controversy.” Cal. Practice Guide, Fed. Civ. Pro. Before Trial, Ch. 2C-8, §§
 7   2:1765, 1:1780, 2:1835-2:1836. Moreover, “in actions seeking declaratory or
 8   injunctive relief, it is well-established that the amount in controversy is measured
 9   by the value of the object of the litigation.” Hunt v. Wash. State Apple Adver.
10   Comm'n, 432 U.S. 333, 347 (1977); Cohn v. Petsmart, Inc., 281 F.3d 837, 840
11   (9th Cir. 2002). Further, “[i]f preventing foreclosure is the plaintiff’s primary
12   purpose in bringing the lawsuit, then the loan amount is the proper measure of the
13   amount in controversy.’” Bicocca v. Wells Fargo Bank, N.A., 2018 WL 1100450,
14   at *3 (E.D. Cal., Feb. 22, 2018), citing, Rodriguez v. Wells Fargo Bank, N.A.,
15   2016 WL 2602421, at *4 (E.D. Cal. May 5, 2016).
16         Here, Plaintiff seeks general damages, compensatory damages, statutory
17   damages, attorney’s fees, rescission, reformation, and other relief, including an
18   injunction preventing Defendants from having the authority to enforce the subject
19   Deed of Trust securing the $547,500.00 loan at issue in this action through
20   foreclosure. Thus, the object of the litigation is the $547,500.00 loan and the
21   subject property that secures its repayment located at 23 Dory Lane, Foster City,
22   CA 94404 (the “Property”).      The Deed of Trust securing repayment of that
23   $547,500.00 loan was recorded against the Property on August 4, 2006, in the
24   public records of San Mateo County, a true and correct copy of which is attached
25   as Exhibit “5” to the Declaration of Joan C. Spaeder-Younkin.
26         In addition, the assessed value of the subject Property is $630,992.00 total,
27   as determined by the San Mateo County Tax Assessor. A true and correct copy of
28   the San Mateo County Tax Assessor’s calculation of the Assessed Value of the


                                              3
                          NOTICE OF REMOVAL OF ACTION
      Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 4 of 10




 1   Property is attached as Exhibit “6” to the Declaration of Joan C. Spaeder-
 2   Younkin. Thus, the object of the litigation, which is the subject Property, exceeds
 3   the $75,000.00 jurisdictional amount for this Court. Rivas v. Wells Fargo Bank,
 4   N.A., 2016 WL 8730674, at *4 (E.D. Cal. Dec. 9, 2016) (“Plaintiff places the
 5   entire value of the property at issue by requesting that the Court enjoin the sale of
 6   his property.”). Therefore, this action meets the minimum jurisdictional monetary
 7   amount.
 8                                     B. Timeliness.
 9         A notice of removal must be filed within thirty (30) days after receipt of
10   service of the initial pleading from which removability can be ascertained. See 28
11   U.S.C. §1446(b)(1). Where the original complaint is not removable, defendant
12   may file a notice of removal “within 30 days after receipt by the defendant,
13   through service or otherwise, of a copy of an amended pleading, motion, order or
14   other paper from which it may first be ascertained that the case is one which is or
15   has become removable.” 28 USC § 1446(b)(3). Counsel for Defendants received
16   the FAC via electronic mail on May 20, 2020. The FAC contains the new cause
17   of action under TILA, 15 USC §1641(g), and thus is the first pleading from which
18   removability could be ascertained. As such, this Notice of Removal is within
19   thirty days of May 20, 2020, and is timely.
20                             C. Consent of Other Parties.
21         FAY SERVICING, LLC, and WILMINGTON TRUST, N.A. AS
22   TRUSTEE FOR MFRA TRUST 2015-1, the removing Defendants, have obtained
23   consent from Defendant, Barrett, Daffin, Frappier, Treder & Weiss, LLP. Does 1
24   through 10, are the only other “defendants” to the Action and have not been
25   named or served with the Complaint. Thus, their consent for this Removal is not
26   required. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1193 n.1 (9th Cir. 1988)
27   (the requirement for consent applies “only to defendants properly joined and
28   served in the action.”); Salverson v. Western States Bankcard Ass’n, 731 F.2d


                                               4
                          NOTICE OF REMOVAL OF ACTION
      Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 5 of 10




 1   1423, 1428 (9th Cir. 1984).
 2         7.     Pursuant to 28 U.S.C. section 1446(a), Defendants file this Notice in
 3   the Northern District Court of the United States for the district and division within
 4   which the Action is pending.
 5         WHEREFORE, the Action is hereby removed from the State Court to this
 6   United States District Court, for the Northern District of California, and removing
 7   Defendants FAY SERVICING, LLC, and WILMINGTON TRUST, N.A. AS
 8   TRUSTEE FOR MFRA TRUST 2015-1 prays that this District Court proceed,
 9   pursuant to 28 U.S.C. section 1441, as well as any other relevant and applicable
10   law, as if this Action had been originally filed in this District Court, and that the
11   proceedings in the State Court be stayed in all respects.
12                                                 Respectfully submitted,
13                                                 WRIGHT, FINLAY & ZAK, LLP
14   Dated: May 26, 2020                    By:    /s/ Joan C. Spaeder-Younkin, Esq.
15                                                 Joan C. Spaeder-Younkin, Esq.
                                                   Ryan Thomason, Esq.
16
                                                   Attorneys for Defendants, FAY
17                                                 SERVICING, LLC and
18
                                                   WILMINGTON TRUST, N.A. AS
                                                   TRUSTEE FOR MFRA TRUST
19                                                 2015-1
20
21
22
23
24
25
26
27
28


                                               5
                          NOTICE OF REMOVAL OF ACTION
      Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 6 of 10




 1               DECLARATION OF JOAN C. SPAEDER-YOUNKIN
 2         I, Joan C. Spaeder-Younkin, declare as follows:
 3         1.     I am an attorney licensed to practice before this Court and am one of
 4   the attorneys of record for Defendants FAY SERVICING, LLC, and
 5   WILMINGTON TRUST, N.A. AS TRUSTEE FOR MFRA TRUST 2015-1
 6   (“Defendants”).    The matters stated herein are true and correct of my own
 7   personal knowledge, including based on my review of available public records,
 8   and if called upon as a witness, I could and would testify competently thereto,
 9   except for those that are stated on information and belief, and as to those matters, I
10   am informed and believe them to be true.
11         2.     A true and correct copy of the Court Docket in the above Action is
12   attached hereto as Exhibit 1 and incorporated herein.
13         3.     A true and correct copy of the Complaint received by Defendants on
14   February 25, 2020, which was delivered to my office by Defendants, is attached
15   hereto as Exhibit 2 and incorporated herein.
16         4.     A true and correct copy of the Declaration of Non-Monetary Status
17   pursuant to Civil Code §2924l, filed in the state court action by Co-Defendant
18   BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP (“BDFTW”)                               is
19   attached hereto as Exhibit 3 and incorporated herein. No objection was made to
20   BDFTW’s Declaration of Non-Monetary Status. I discussed the removal of the
21   action with counsel for BDFTW, who consented to removal.
22         5.     On May 20, 2020, I received via electronic mail from Plaintiff’s
23   counsel’s office, a First Amended Complaint (“FAC”) in this action, which adds
24   for the first time a cause of action under the Federal Truth In Lending Act
25   (“TILA”) 15 USC §1641(g). A true and correct copy of the FAC on file in the
26   Action is attached hereto as Exhibit 4 and incorporated herein.
27         6.     A true and correct copy of the Deed of Trust recorded in the San
28   Mateo County Recorder’s Office on August 4, 2020 as Instrument No. 2006-


                                                6
                          NOTICE OF REMOVAL OF ACTION
      Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 7 of 10




 1   117428, which was provided to my firm from a title company which my firm uses
 2   to obtain documents evidencing the chain of title to real property is attached as
 3   Exhibit 5 and incorporated herein.
 4         7.    A true and correct copy of the San Mateo County Assessor’s
 5   summary of value for the Subject Property, APN No. 097-060-230, located at 23
 6   Dory Lane, Foster City, CA 94404 reflecting a value of $630,992.00, which I
 7   accessed and printed from the County’s official website on March 27, 2020, is
 8   attached as Exhibit 6 and incorporated herein.
 9         Executed under penalty of perjury under the laws of the United States of
10   America on this 26th day of May 2020, at Newport Beach, California.
11
12                                                /s/ Joan C. Spaeder-Younkin, Esq.
                                                  Joan C. Spaeder-Younkin, Declarant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              7
                          NOTICE OF REMOVAL OF ACTION
Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 8 of 10
Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 9 of 10
Case 4:20-cv-03540-YGR Document 1 Filed 05/27/20 Page 10 of 10
